DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1: line 7, delete “being”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1: “a structure for accommodating a refill of hair treatment product” is interpreted as “an insertion guide for the refill” and any equivalents known in the art (Specification of 5/29/19; page 3, 20-23). 
Claim 10: “an article for a hair treatment device…which is configured to be mounted removably on the accommodating structure such that its presence is detected by the detection element of the device” is interpreted as “an article that simulates the presence of a refill and preferably does not contain cosmetic product” and any equivalents thereof (Specification of 5/29/19; page 5, 20-25).
 Claim 12: “a means for fastening to the accommodating structure” is interpreted as “a profile…that engages in an insertion guide” and any equivalents thereof (Specification of 5/29/29; page 6, 9-14). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3 and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3: recites “the steam generator…being inactive in the refill-free mode”; however, this directly conflicts with the new amendment to claim 1, that allows for the steam generator to deliver less than the normal amount of steam during the “refill free mode” rendering the metes and bounds of the claim unclear. Clarification or correction is requested.  
Claim 19: recites “the heated at least one straightening plate being switched off when the steam generator is in the refill-free mode”; however, this directly conflicts with the amendment to claim 1 that requires the heated straightening plate be at a temperature greater than its off state during the refill-free mode making the metes and bounds of the claims unclear. Clarification or correction is requested.  
Claim 20: recites “the at least one heated straightening plate being switched off in the refill-free mode”; however, claim 1 was amended to explicitly require the heating plate not be switched off in the refill-free mode making the metes and bounds of the claim unclear. Clarification or correction is requested.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13, 15-17, and 19-21, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre (WO 2014064660) in view of Cho (US 20150144610).
Claims 1 and 4: Fereyre discloses a device treating the hair (2, see Fig 1) comprising: a structure (108, Fig 17) for accommodating a refill (25, Fig 17) of hair treatment product, a steam generator (vaporization member [0035]) for outputting steam onto the hair at a rate of less than 10g/min [0035], a refill detection element [0043] that detects the refill when it is mounted on the accommodating structure [0043], at least one heated straightening plate (16) [0143]; the device being designed to pass into a refill-free mode if no refill is detected by the detection element [0043], and in this refill-free mode, the device can transition to a predefined state [0179] which is different than the state when a refill is present and one refill-free mode example provided is to turn off the entire device in refill-free mode [0043]. 
Fereyre discloses the invention essentially as claimed except for heating the at least one heated straightening plate at a lower temperature than in the normal (refill-present) state with this temperature being higher than when the plate is not at all heated (when the device is off). Cho, however, teaches a hair styling device (100, Fig 
Claim 2: Modified Fereyre discloses the invention of claim 1 and Fereyre further discloses the device operating when a refill is detected so it passes from the refill-free mode to a “normal mode” when a refill is present [0043]. 
Claim 3: Modified Fereyre discloses the invention of claim 1 and Fereyre further discloses the steam generator [0043] can be inactive in the refill-free mode [0043]. 
Claim 5: Modified Fereyre discloses the invention of claim 1 and Fereyre further discloses the device comprising two arms (3 & 4, Fig 2) that close over the hair to be treated [0137], the device comprising an electronic control circuit with an electronic memory (counter [0043] & [0223]), designed to detect the closure of the arms and the fitting of the refill by way of the detection element [0043], the device being designed to increment a variable stored in a memory of the device during the use of the device after the refill has been changed and to pass into a finishing-touch operating mode (the device is described as not operating when the refill contains less than a predetermined amount [0043]) in which the operation of the steam generator is modified, when the variable exceeds a predefined threshold ([0043] indicates a predefined number of jaw closes does this). 
Claim 6: Modified Fereyre discloses the invention of claim 5 and Fereyre further discloses the operation of the steam generator in the refill-free mode (off [0043]) is identical to the operation of the steam generator in the finishing-touch mode (off [0043]). 
Claims 7 and 20: Modified Fereyre discloses the invention of claim 5 and Fereyre further discloses the temperature of the heated plate can be switched to off in the refill-free mode [0043]. Modified Fereyre discloses the invention essentially as claimed except for the finishing touch mode and the refill-free mode being different. 
Cho, however, teaches a hair styling device (100, Fig 1) that has a detection unit (130) and a control unit. The control unit may count the number of closures of the arms of the device and set the device to a standby temperature or to a power-off 
Claim 8: Modified Fereyre discloses the invention of claim 1 and Fereyre further discloses the refill detection element being mechanical [0181].
Claim 10: Modified Fereyre discloses the invention of claim 1 and Fereyre further discloses an article (25, Fig 17) that is visually identical to the refill for the hair treatment device, which is configured to be removably mounted [0112] on the accommodating structure (108, Fig 17) such that its presence is detected by the detection element of the device [0043]. 
Claim 11: Modified Fereyre discloses the invention of claim 10 and Fereyre further discloses the article not containing any cosmetic product since an empty or nearly empty refill would contain no product; the office also notes that applicant’s own disclosure states that preferably the article does not contain any cosmetic product (Page 5, 24) and not that the article must not contain any. So a second refill once used up would also meet this limitation. 
Claim 12: Modified Fereyre discloses the invention of claim 10 and Fereyre further discloses the article comprising a means for fastening (105, Fig 17; T-shaped 
Claim 13: Modified Fereyre discloses the invention of claim 12 and Fereyre further discloses the fastening means (105, Fig 17) having an overall T-shape and slotted in the middle (see two slots on opposite sides) in cross-section (see Fig 17). 
Claim 15: Modified Fereyre discloses the invention of claim 10 and Fereyre further discloses the article (25, Fig 17) is identical visually to the refill, so it would be able to be inserted into and removed from the device repeatedly just like the refill [0112]. 
Claim 16: Modified Fereyre discloses the invention of claim 10 and Fereyre further discloses the article being configured not to come into contact with a pressing element (other heated plate 16, Fig 17) of the device when the device is being used to treat the hair (see Fig 17). 
Claim 17: Modified Fereyre discloses the invention of claim 1 and Fereyre further discloses a refill (25) with a hair treatment product and discloses the invention essentially as claimed except for a second refill forming a second removable accessory. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Fereyre by providing it with a second refill forming a second removable accessory since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Claim 19: Modified Fereyre discloses the invention of claim 4 and Fereyre further discloses the temperature adjustment range of the heated straightening plate (16) can be reduced by being switched off when the steam generator is in the refill-free mode [0043] so the straightening plate would be switched off which is a reduced temperature. The proposed modification above also results in the refill-free mode being able to set the heated straightening plate at a lower standby operating temperature than in the normal mode and then turning the heating plate off if use of the device is not detected. 
Claim 21: Modified Fereyre discloses the invention of claim 12 and Fereyre further discloses the fastening means (105) comprising two profile elements (one on either side that creates the T-shape) that engage in an insertion guide of the accommodating structure (108, Fig 17) along which the article moves when it is fitted on the device and when it is removed from the device. 
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre (WO 2014064660) in view of Cho (US 20150144610) as applied to claims 1 and 21 above and further in view of Shcmid (US 20120186599).
Claim 9: Modified Fereyre discloses the invention of claim 1 and Fereyre further discloses the refill is inserted into an insertion guide and that identification of the assembly forming the refill can be carried out mechanically and/or electronically [0181] and modified Fereyre discloses the invention essentially as claimed except for the mechanical identification mechanism including a projection element disposed in an 
Schmid, however, teaches a hair styling device (18) with a removable spacer (22, Fig 1) and the device can include a sensor, mechanical interlock, or other appropriate device for limiting or preventing operation of the device (18) when the spacer is not properly positioned/secured to the housing (24) [0039] and indicates that such a device can be positioned on the head portion (26) to the vapor-generating system (20) to prevent steam generation when the removable spacer is not properly mounted [0039] and a pressure switch operates an electrical contact when a projection element switch is pressed down because that is how they operate.
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the detection element of modified Fereyre to comprise a projection element (projection of pressure switch) disposed in an insertion guide of the accommodating structure against which the refill bears when inserted in view of Schmid in order to enable detection of the refill as taught by Schmid thereby preventing accidental steam generation when not desired. 
Claim 14: Modified Fereyre discloses the invention of claim 12 and Fereyre further discloses the refill (25, Fig 19) is preferably effected by lugs (110, Fig 19) of the support (105, Fig 19) intended to engage in the accommodating structure (108, Fig 20) [0213]. Modified Fereyre discloses the invention essentially as claimed except for the profile elements comprising at its proximal end a hook-shaped holding projection that engages with a clip of the device to keep the refill in position on the device.  
. 
Response to Arguments
Applicant’s arguments filed 12/20/21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772